Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The pre-appeal brief filed 06/14/22 has been entered and considered.  
The previous rejections have been withdrawn.
The previous restriction has been withdrawn.  Claims 11-17 have been rejoined. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Holthus on 07/28/22.  
Claim 1, line 7, replace “alkanolamine” with “monoethanolamine”.
Claim 7, line 1, replace “alkanolamine” with “monoethanolamine”.
Cancel claim 8.
Claim 11, line 1, the end, replace “a” with “the”.
Claim 11, line 2-6, the end, replace “comprising: (i) greater than 60% by weight, based on the total weight of the curing agent, of a polyetheramine selected from the group consisting of: a polyether monoamine, a polyether diamine, a polyether triamine, a multifunctional polyetheramine and a mixture thereof; (ii) a tertiary amine; and (iii) an alkanolamine and” with “of claim 1,”.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-3, 7, and 11-17 is(are) allowable over the closest prior art: Waddill et al. (US 4195153) in view of Kamegaya et al. (US 20130158231).
As to claims 1-3, 7, and 11-17, Waddill (claims, abs., examples, 2:5-15,3:40-35, 4:20-38) discloses a curing agent composition for epoxy resin comprising triethanolamine mixed with N-aminoethylpiperazine and Jeffamine 230 that meets the claimed formula (3).  Waddill further discloses N-aminoethylpiperazine and triethanolamine is 1-100 parts per 100 parts of Jeffamine. The ratio of N-aminoethylpiperazine to triethanolamine is 90:10 to 10:90. Those ranges would inherently yield wt% ranges of N-aminoethylpiperazine, Jeffamine, and triethanolamine overlapping with the claimed ones.  
Waddill is silent on the claimed tertiary amines.
Kamegaya (94) discloses N-aminoethylpiperazine and methylmorpholine appears to be functional equivalent amines as curing agents for epoxy. 
However, the examiner agreed with applicants’ argument that combining Waddill’s curing agents with Kamegaya’s methylmorpholine would not necessary to achieve acceleration of epoxy curing at low temperature without crystallizing.  Waddill and Kamegaya cannot be combined to meet the claims. 
Therefore, claims 1-3, 7, and 11-17 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766      

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766